Citation Nr: 0109799	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's award of improved death pension 
benefits was properly terminated as of February 1, 1996, on 
the basis that her annual income exceeded the income limit 
for such benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1954.  He died in June 1995.  The appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which terminated the appellant's award of 
improved death pension benefits effective February 1, 1996, 
on the basis that her annual income exceeded the income limit 
for such benefits.


FINDINGS OF FACT

1.  In connection with her original application for improved 
death pension benefits submitted in September 1995, the 
appellant reported that her only source of income was a one 
time payment from the Social Security Administration in the 
amount of $2,000.

2.  In April 1996, the appellant was awarded improved death 
pension benefits effective from October 1, 1995.

3.  Income verification matching procedures subsequently 
revealed that in 1996 the appellant had additional unreported 
income of $10,437, resulting in a total annual income of 
$12,437.

4.  The RO determined that the unreported income constituted 
countable income for pension purposes, and, effective 
February 1, 1996, terminated the appellant's improved death 
pension benefits.

5.  The appellant has not presented any evidence 
demonstrating that her income in 1997 and later years was 
less than the income in 1996.




CONCLUSION OF LAW

The appellant's award of improved death pension benefits was 
properly terminated as of February 1, 1996, on the basis that 
her annual income exceeded the income limit for such 
benefits, and evidence warranting resumption of such benefits 
during subsequent years has not been presented.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the statement of the case (SOC), and letters sent to the 
appellant informed her of the information and evidence needed 
to substantiate this claim and complied with the VA's 
notification requirements.  The RO supplied the appellant 
with the applicable regulations in the SOC as well as 
advising her of the types of evidence needed to substantiate 
her claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  The Board does not 
know of any additional relevant evidence that is available.  
She has not requested a personal hearing.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Therefore, there is no prejudice to the 
appellant in proceeding with this appeal and the Board will 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The record shows that after the veteran's death in June 1995, 
the appellant filed a claim for death pension for a surviving 
spouse.  The claim form which she submitted in September 1995 
reflects that she reported that her only income was a payment 
from Social Security in the amount of $231 which she stated 
was just one check.  She denied receiving any retirement 
income, dividends, interest, life insurance, or any other 
income.  Subsequently, in an Improved Pension Eligibility 
Verification Report dated in October 1995, she reported that 
she did not receive any Social Security payments, retirement 
benefits, wages, interest or dividends, or any other income.  
She also submitted a statement of expenses in which she 
reported having monthly expenses of $450 for housing, $200 
for food, $60 for clothing, $300 for utilities, $386 for car 
payments, and $150 for credit cards.  The total amount of 
these monthly expenses is $1,546, resulting in annual 
expenses of $18,552.  She also reported receiving a life 
insurance payment on July 23, 1995, in the amount of $3,000.  
A report of contact dated in April 1996 shows that the 
appellant reported that she had received a one time payment 
of $2,000 from the Social Security Administration, but did 
not receive any other social security benefits from her 
husband's death and had no income from any other source.  

By decision dated later in April 1996, the appellant's claim 
for improved death pension benefits was approved and the 
appellant was notified that she would be entitled to pension 
benefits of $282 per month for the period from October 1, 
1995; $293 per month beginning in December 1995; and $460 per 
month beginning in October 1996.  The appellant was also 
advised that her pension rate depended on her income, and 
that it would be adjusted whenever the income changed.  She 
was further advised that she must notify the VA immediately 
whenever there were any changes in her income.

A letter from the RO to the appellant dated in September 1999 
shows that the RO proposed terminating her pension effective 
February 1, 1996, on the basis that income verification 
matching procedures revealed that she received unearned 
income of $10,437, which had not been reported in 1996.  The 
income consisted of $37 from the LaSalle Bank, $619 from the 
Connell Limited Partnership Pension Plan, $8,768 from Emco 
Gears Inc., and $1,013 from Whitax.  It was also noted that 
she had not returned income verification forms which had been 
sent to her in the previous May.  The appellant was advised 
that the RO would continue to count the $10,437 as income 
until the appellant sent proof that she was no longer in 
receipt of that income along with proof of the last date that 
she had received it.  She was advised that no action would be 
taken for 60 days so as to allow her time to submit evidence 
showing that the proposed action should not be taken.  No 
response from the appellant was received.

A letter from the RO to the appellant dated in November 1999 
shows that the actions outlined in the September 1999 letter 
had been implemented and her benefits had been stopped 
effective from February 1, 1996, because her annual income of 
$12,437 exceeded the income limit set by law of $5,427 for a 
surviving spouse.  She was again advised that the RO would 
continue to count these amounts as income until the appellant 
furnished documentation from each payer showing how much she 
had received each year since 1996 or verifying that the 
amounts that she received were one time payments and that she 
would not receive future payments.  

Subsequently, in January 2000, the appellant submitted a 
letter in which she expressed her disagreement with the 
decision.  She stated that she had only one year, 1996, in 
which she had such high taxable income.  She stated that this 
was entirely from pension plan withdrawal with no earned 
income whatsoever.  She enclosed copies of her income tax 
returns for the years 1997 and 1998.  The 1997 tax return 
shows that she reported taxable interest of $19, business 
income of $3,068 and taxable pensions and/or annuities in the 
amount of $1,653.  This resulted in a total income of $4,740.  
She subtracted a deduction of $217 representing one half of 
self employment tax, resulting in an adjusted gross income of 
$4,523.  The tax return from 1998 contains similar 
information.  It shows that she reported business income of 
$3,334, taxable pensions and/or annuities in the amount of 
$2,186.  This resulted in a total income of $5,520.  She 
subtracted $236 representing one half of self employment tax, 
resulting in a gross adjusted income of $5,284.  

In a statement of the case issued in February 2000, the RO 
confirmed the termination of the appellant's pension 
benefits.  The RO noted that the appellant had not presented 
the previously requested documentation from each of the 
payers of the income which she had received in 1996 showing 
the amount which she had received each year since then or 
verifying that the payments made in 1996 were one time 
payments.  

Subsequently, in her substantive appeal statement of April 
2000, the appellant reported that she had not been able to 
work since August 1999.  

The surviving spouse of a veteran is entitled to receive VA 
improved death pension where the veteran satisfies the 
service requirements of section 1521(j) or, at time of death, 
was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability. See 38 
U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement 
exists if, among other things, the surviving spouse meets the 
net worth requirements and has an annual income not in excess 
of the applicable maximum annual pension rate. See 38 
U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 
3.274.  The maximum annual rate is periodically increased 
from year to year. See 38 C.F.R. § 3.23(a).  This maximum 
amount is determined by statute as promulgated by Congress; 
it is not set by VA, nor may VA amend or waive the statutory 
provisions.  The maximum rate of an improved death pension is 
reduced by the amount of the countable annual income of the 
surviving spouse. See 38 C.F.R. § 3.23(b).  

The statute and VA regulations provide that "annual income", 
as defined by statute and applicable regulation, includes 
payments of any kind from any source, unless explicitly 
exempted by statute or regulation. 38 U.S.C. § 1503; 38 
C.F.R. § 3.271; see also 38 C.F.R. § 3.272 (setting forth 
exclusions from income).  

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718 
(West 1991), child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments.

With respect to the appellant's contention that her 
unreported income should not be counted because it was 
unearned income, the Board notes that this is not relevant 
under the applicable law and regulations.  With respect to 
the computation of income, in general, payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 
3.271.  Proceeds received from a pension plan or retirement 
account are not included in the list of "Exclusions from 
income" noted in 38 C.F.R. § 3.272.  The regulations clearly 
contemplate the inclusion of a retirement payment as income. 
See Hermogenes v. Brown, 9 Vet App 75 (1996).

Regarding the appellant's contention that the tax documents 
she submitted are sufficient evidence to warrant resumption 
of her benefits, the Board notes that the tax documents show 
that she has reported certain taxable income, but they do not 
necessarily reflect all of her income as she may also have 
nontaxable income.  Moreover, in light of the appellant's 
history of failing to report all of her income to the VA, 
there is a possibility that the income which she has reported 
to the Internal Revenue Service may also be incomplete.  
Therefore, the tax returns do not provide the information 
necessary to demonstrate entitlement to death pension 
benefits.  

The appellant has been advised that she may submit statements 
from the entities which made payments to her in 1996 showing 
that she has not received additional payments since that 
time, but she has declined to do so.  The United States Court 
of Appeals for Veterans Claims (Court) has stated that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).

With respect to the appellant's assertion that she has not 
been able to work since August 1999, the Board notes that 
this does not provide a basis for resumption of pension 
because the pension was not terminated on the basis of income 
from employment.  

In summary, the RO determined that the unreported income was 
countable income for pension purposes, and, effective 
February 1, 1996, terminated the appellant's improved death 
pension benefits accordingly.  The appellant has not 
presented sufficient evidence demonstrating that her income 
in 1997 and later was less than the income in 1996.  
Accordingly, the Board concludes that the appellant's award 
of improved death pension benefits was properly terminated as 
of February 1, 1996, on the basis that her annual income 
exceeded the income limit for such benefits, and evidence 
warranting resumption of such benefits during subsequent 
years has not been presented.


ORDER

The appellant's award of improved death pension benefits was 
properly terminated as of February 1, 1996, on the basis that 
her annual income exceeded the income limit for such 
benefits.  Resumption of such benefits is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

